Summary of Seventh Amendment to Agreement to Supply Sugarcane, entered into by BrasilAgro and Brenco on June 30, 2016, in connection with Fazenda Araucária Parties: Brasilagro – Companhia Brasileira de Propriedades Agrícolas and Brenco – Companhia Brasileira de Energia Renovável Purpose: O n May 8, 2015, Brasilagro granted to Brenco full, general, irrevocable and irreversible discharge of Brenco’s debts and obligations under the agreement. However, in 2016 Brasilagro identified that the amount of R$ 400,393.27 had not been paid. The purpose of the Seventh Amendment is to exclude the amount of R$ 400,393.27 from the discharge, recognizing the mentioned debt.
